Exhibit 10.1


CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT
This AGREEMENT (“Separation Agreement”) made February 23, 2018 (the “Effective
Date”), by and between Sterling Jewelers Inc., a Delaware corporation (including
its successors and assigns, the “Company”), and George Murray (the “Employee”).
WHEREAS, the Company and Employee entered into that certain Termination
Protection Agreement, effective October 15, 2015 and amended on April 19, 2017
(“TPA”);
WHEREAS, pursuant to the terms and conditions of the Signet Jewelers Limited
Omnibus Incentive Plan (the “Omnibus Plan”), the Employee was granted the
following equity and equity-based awards, all or a portion of which are expected
to remain unvested as of the Termination Date (defined below): (i) restricted
shares of Signet pursuant to Time-Based Restricted Stock Award Agreements dated
as of April 27, 2015, April 25, 2016 and April 7, 2017 (together, the
“Restricted Stock Awards”) and (ii) performance-based vesting restricted stock
units of Signet pursuant to Performance-Based Restricted Stock Unit Award
Agreements dated as of April 27, 2015, April 25, 2016 and April 27, 2017 (the
“RSU Awards”);
WHEREAS, the Company desires to continue to employ the Employee and the Employee
has agreed to continue to be employed by the Company through the Termination
Date (as defined below);
WHEREAS, the Employee and the Company both agree that the Employee’s employment
with the Company and its subsidiaries and affiliates will terminate effective as
of the Termination Date or otherwise pursuant to the terms and conditions of
this Separation Agreement.
NOW, THEREFORE, in consideration of such services and the mutual covenants and
promises herein contained, the Company and the Employee hereby agree as follows:
1.Separation. The Employee acknowledges that on May 5, 2018 or, if earlier, the
date on which the Employee’s employment is terminated by the Company without
Cause (as defined below), as determined by the Company, or due to the Employee’s
death or Disability (as defined below) (such date, the “Termination Date” and
such termination, a “Qualifying Termination”) the Employee will immediately be
deemed to resign, and shall resign from and/or be removed from the Employee’s
position, Chief Retail Insights & Strategy Officer of Signet Jewelers Limited
and its subsidiaries (the “Signet Group”), and from all offices and
directorships held by the Employee in the Company or any of its subsidiaries or
affiliates. The Employee agrees to execute any documentation presented by the
Company to effectuate all such resignations and/or removals from such offices
and/or directorships held by the Employee. The Employee acknowledges and agrees
that until the Termination Date the Employee will continue to perform such
duties as may be assigned from time to time by the Chief Executive Officer of
the Signet Group or such other officer designated by the Chief Executive Officer
of the Signet Group. For purposes of the Separation Agreement, “Cause” shall
mean (A) fraud, embezzlement, gross insubordination or any act of moral
turpitude or misconduct, in each case, on the part of the Employee; (B)
conviction of or the entry of a plea of nolo contendere by the Employee for any
felony; or (C) (x) a material breach by the Employee of Employee’s duties,
responsibilities or obligations under this Separation Agreement, or (y) the
willful failure or refusal by the Employee to perform and discharge a specific
lawful directive issued to Employee by the Board of Directors of Signet Jewelers
Limited (the “Board”) within a reasonable period of time, not to be less than
five (5) business days, following written notice thereof to the Employee by the
Company or the Board. For purposes of the Separation Agreement, “Disability”
shall mean any physical or mental disability that renders the Employee incapable
of performing the services required of the Employee for any period or periods
aggregating six months during any twelve- month period and for purposes of the
foregoing, the Employee’s physical or mental disability shall be determined in
accordance with any disability plan of or applicable to the Company that is then
in effect. For the avoidance of doubt, in the event Employee’s employment
terminates other than in a Qualifying Termination, the Employee will immediately
be deemed to resign, and shall resign from and/or be removed from the Employee’s
position, Chief Retail Insights and Strategy Officer of the Signet Group, and
from all offices and directorships held by the Employee in the Company or any of
its subsidiaries or affiliates.
2.Termination.
(a)Accrued Benefits. Employee shall be entitled to receive: (i) base salary and
accrued and unused vacation through the date of termination of employment in
accordance with the Company’s normal payroll practices, (ii) any annual bonus or
long-term incentive plan payment that has been earned by the Employee for a
completed fiscal year (or with respect to a long-term incentive plan payment, a
completed performance cycle) ending prior to fiscal year 2019 but which remains
unpaid as of such date payable in accordance with the applicable plan, and (iii)
any vested benefits to





--------------------------------------------------------------------------------

Exhibit 10.1


which Employee is entitled under the employee benefit plans of the Company,
payable pursuant to the terms and conditions of such benefit plans.
(b)Termination Payments. Subject to the Employee’s timely execution, delivery
and non-revocation of a Release (as described in Section 2(c) below) following a
Qualifying Termination on the Termination Date, and continued compliance with
Sections 6, 7, 8, 9 and 10 below, the Employee shall be entitled to receive the
following payments and benefits:
(i)continued payment of the Employee’s annual base pay in effect on the
Termination Date for twelve (12) months following the Termination Date (the
“Severance Period”), less applicable withholding taxes, paid in accordance with
the Company’s payroll practices; provided that, the first payment shall be paid
as part of the first full payroll cycle following the forty-fifth (45th) day
after the Termination Date and shall include payments of any amounts that would
be due prior to such commencement date (such date, the “Payment Commencement
Date”).
(ii)a lump sum amount equal to the annual bonus the Employee would have
otherwise received for the full fiscal year 2019, based on actual performance,
payable in a lump sum during the period commencing on the 15th of April and
ending on the 31st of May following the end of fiscal year 2019.
(iii)if Employee timely elects coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), a lump sum taxable cash payment equal to the
aggregate monthly employer contribution to the Company’s group health coverage
premium for an active employee with the same level of coverage as Employee had
on the Termination Date for the Severance Period, payable on the first payroll
date following the sixtieth day following the Termination Date. Such payment
under this Section 2(b)(iii) shall include an additional amount to gross up the
payment for income taxes, so that such benefit will have no income tax
consequences for Employee on an after-tax basis.
(iv)payment of up to $20,000 for reasonable outplacement/consulting services,
such as resume preparation, presentation skill assessment and career counseling,
for a period of up to one (1) year following the Termination Date, subject to
the presentation of documentation of such expenses, payable by the Company
directly to such outplacement/consulting services company.
(v)payment of up to $5,000 in respect of legal fees incurred in connection with
this Agreement, subject to presentation of an itemized invoice, payable in
calendar year 2018, payable by the Company directly to Employee’s counsel.
(vi)in respect of each then-ongoing performance cycle under the Omnibus Plan as
of the Termination Date, (1) with respect to the RSU Awards, at the end of each
completed performance cycle for each such award, vesting shall be calculated by
multiplying (A) the total number of awards that would have vested based on
actual performance during the full performance cycle and (B) the quotient
obtained from dividing the number of calendar days worked during the applicable
performance cycle through the Termination Date by the number of calendar days in
such performance cycle, payable upon the conclusion of the applicable
performance cycle in accordance with the Omnibus Plan (but no later than the
“short-term deferral” period under Section 409A (defined below)), and (2) with
respect to the Restricted Stock Awards that vest solely based on the provision
of services, vesting, as of the Termination Date, shall be calculated by
multiplying (A) the total number of awards that would have vested if the
Employee had remained employed during the full performance cycle and (B) the
quotient obtained from dividing the number of calendar days worked during the
applicable performance cycle through the Termination Date by the number of
calendar days in such performance cycle, otherwise payable in accordance with
the Omnibus Plan.
(vii)Employee shall retain his Company provided iPad following the Termination
Date, subject to the Company’s removal of any Company platforms and data prior
to the Termination Date.
If the Employee participated in direct deposit as of the Termination Date, the
Employee’s payments in Sections 2(b)(i)-(v) will be direct deposited. If the
Employee did not participate in direct deposit, the Employee will be issued a
live check to the Employee’s last reported home address on file with the
Company. The termination payments and benefits described in this Section
2(b)(i)-(vii) will be reduced to cover any outstanding financial obligations the
Employee owes to the Company as of the Termination Date, to the extent
permissible under law, and without the incurrence of additional tax obligations
under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and guidance promulgated thereunder (collectively, “Section
409A”).
(c)The Employee’s entitlement to the payments and benefits set forth in Section
2(b) above shall be subject to and contingent upon the Employee’s execution and
delivery to the Company of a general release and waiver of claims in the form
attached hereto as Exhibit A (the “Release”) on or after the Termination Date
and such Release becoming





--------------------------------------------------------------------------------

Exhibit 10.1


irrevocable within twenty-nine (29) days following the Termination Date. For the
avoidance of doubt, the Employee shall forfeit the payments and benefits set
forth in Section 2(b) if the Release has not been executed, delivered to the
Company and become irrevocable within such twenty-nine (29) day period.
3.Retirement Gift. Employee shall be eligible to receive a retirement gift,
pursuant to applicable Company policy.
4.Sole Payments and Benefits. The termination payments and benefits set forth in
Section 2 shall be the sole and exclusive payments and benefits to which the
Employee shall be entitled in respect of the Employee’s termination of
employment with the Company.
5.No Long-Term Incentive Plan Grants or Merit Increase. The Employee
acknowledges and agrees that (i) he is not entitled to any future equity award
grants under the Omnibus Plan or otherwise and (ii) he is not eligible for any
future merit increase with respect to base salary.
6.Restrictive Covenants.
(a)During the term of the Employee’s employment with the Company or any of its
subsidiaries or affiliates and for all time thereafter, the Employee shall keep
secret and retain in strictest confidence and not divulge, disclose, discuss,
copy or otherwise use or suffer to be used in any manner, except in connection
with the Business of the Company and of any of the subsidiaries or affiliates of
the Company, any trade secrets, confidential or proprietary information and
documents or materials owned, developed or possessed by or for the Company or
any of the subsidiaries or affiliates of the Company pertaining to the Business
of the Company or any of the subsidiaries or affiliates of the Company; provided
that such information referred to in this Section 6(a) shall not include
information that is or has become generally known to the public or the jewelry
trade without violation of this Section 6. For purposes of the Separation
Agreement, “Business” shall mean the operation of a retail jewelry business that
sells to the public jewelry, watches and associated services including through
e-commerce.
(b)The Employee acknowledges that all developments, including, without
limitation, inventions (patentable or otherwise), discoveries, improvements,
patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, data, documentation, writings and applications thereof (collectively,
“Works”) relating to the Business or planned business of the Company or any of
the subsidiaries or affiliates of the Company that, alone or jointly with
others, the Employee may create, make, develop or acquire during the term of
Employee’s employment with the Company or any of its subsidiaries or affiliates
(collectively, the “Developments”) are works made for hire and shall remain the
sole and exclusive property of the Company and its subsidiaries and affiliates
and the Employee hereby assigns to the Company all of Employee’s right, title
and interest in and to all such Developments and Employee shall take any action
reasonably necessary to achieve the foregoing result. Notwithstanding any
provision of this Agreement to the contrary, “Developments” shall not include
any Works that do not relate to the Business or planned business of the Company
or any of the subsidiaries or affiliates of the Company.
(c)The Employee agrees that Employee shall not, directly or indirectly, without
the prior written consent of the Company:
(i)during Employee’s employment with the Company or any of its subsidiaries or
affiliates and for a period of one year commencing upon the date of Employee’s
termination of employment, solicit, entice, persuade or induce any employee,
consultant, agent or independent contractor of the Company or of any of the
subsidiaries or affiliates of the Company to terminate his or her employment or
engagement with the Company or such subsidiary or affiliate, to become employed
by any person, firm or corporation other than the Company or such subsidiary or
affiliate or approach any such employee, consultant, agent or independent
contractor for any of the foregoing purposes; or
(ii)during Employee’s employment with the Company or any of its subsidiaries or
affiliates and for a period of one year commencing upon the date of Employee’s
termination of employment, directly or indirectly own, manage, control, invest
or participate in any way in, consult with or render services to or for any
person or entity (other than for the Company or any of the subsidiaries or
affiliates of the Company) which is materially engaged in the Business
(“materially” meaning deriving more than 25% of its revenue from the sale of
jewelry and watches per year as of the applicable date); provided that the
Employee shall be entitled to own up to 1% of any class of outstanding
securities of any company whose common stock is listed on a national securities
exchange or included for trading on the NASDAQ Stock Market.
(d)The Employee acknowledges that the services to be rendered by the Employee
are of a special, unique and extraordinary character and, in connection with
such services, the Employee will have access to confidential information vital
to the Business of the Company and the subsidiaries and affiliates of the
Company. By reason of this,





--------------------------------------------------------------------------------

Exhibit 10.1


the Employee consents and agrees that if the Employee violates any of the
provisions of Section 6 hereof, the Company and the subsidiaries and affiliates
of the Company would sustain irreparable injury and that monetary damages will
not provide adequate remedy to the Company and that the Company shall be
entitled to have Section 6 specifically enforced by any court having equity
jurisdiction. Nothing contained herein shall be construed as prohibiting the
Company or any of the subsidiaries or affiliates of the Company from pursuing
any other remedies available to it for such breach or threatened breach,
including, without limitation, the recovery of damages from the Employee or
cessation of payments and benefits hereunder without requirement for posting a
bond. The Employee further acknowledges that: (i) the Employee will not at any
time, directly or indirectly violate this Section 6; (ii) payment of the
termination payments and benefits in Section 2(b) under this Separation
Agreement shall not be made if the Employee violates this Section 6; (iii) the
Company shall have no further obligation at any time to pay the termination
payments and benefits in Section 2(b) under this Separation Agreement if the
Employee violates this Section 6; and (iv) to the extent allowed by law, the
Employee shall be required to return to the Company any termination payments and
benefits the Company paid the Employee less two hundred fifty dollars ($250.00)
if the Employee violates this Section 6.
7.Cooperation.    The payments and benefits pursuant to Section 2(b) of this
Separation Agreement are conditioned upon the Employee’s agreement to be
reasonably available to assist and otherwise advise and consult with the Company
in transitioning responsibilities to other employees of the Company. The
payments and benefits pursuant to Section 2(b) of this Separation Agreement are
also conditioned upon the Employee’s full and continued cooperation in good
faith with the Company, its subsidiaries and affiliates and its legal counsel,
as may be necessary or appropriate: (i) to respond truthfully to any inquiries
that may arise with respect to matters that the Employee was responsible for or
involved with during the Employee’s employment with the Company; (ii) to furnish
to the Company, as reasonably requested by the Company, from time to time, the
Employee’s honest and good faith advice, information, judgment and knowledge
with respect to all practices at the Company, and employees of the Company;
(iii) in connection with any defense, prosecution or investigation of any and
all actual, threatened, potential or pending court or administrative proceedings
or other legal matters in which the Employee may be involved as a party and/or
in which the Company determines, in its sole discretion, that the Employee is a
relevant witness and/or possesses relevant information; and (iv) in connection
with any and all legal matters relating to the Company, its subsidiaries and
affiliates, and each of their respective past and present employees, managers,
directors, officers, administrators, shareholders, members, agents, and
attorneys, in which the Employee may be called as an involuntary witness (by
subpoena or other compulsory process) served by any third-party, including,
without limitation, providing the Company with written notice of any subpoena or
other compulsory process served on the Employee within forty-eight (48) hours of
its occurrence; provided that failure to provide notice to the Company during
such forty-eight (48) hour period may be excused by the Company, in its sole
discretion, upon good cause shown and demonstration by the Employee that notice
was provided as soon as reasonably practicable under the circumstances.
In connection with the matters described in this Section 7, the Employee agrees
to notify, truthfully communicate and be represented by, and provide requested
information to, the Company’s counsel, to fully cooperate and work in good faith
with such counsel with respect to, and in preparation for, any response to a
subpoena or other compulsory process served upon the Employee, any depositions,
interviews, responses, appearances or other legal matters, and to testify
truthfully and honestly with respect to all matters. For the avoidance of doubt,
the Company has no obligation to provide the Employee with separate counsel in
connection with any such matter.
The Company shall reimburse the Employee for reasonable expenses, such as
travel, lodging and meal expenses, incurred by the Employee pursuant to this
Section 7 at the Company’s request, and consistent with the Company’s policies
for employee expenses.
The Employee further acknowledges that all documents prepared by the Company
pertaining to the affairs of the Company or any legal matter relating to the
Company, which may be provided to the Employee or to which the Employee may be
given access pursuant to this Section 7 in connection with the Employee’s
cooperation hereunder with respect to any legal matter relating to the Company,
are, and shall remain, the property of the Company at all times.  Except as
required by applicable law or court order, the Employee shall not disclose any
information or materials received in connection with any legal matter relating
to the Company.
All communications by the Company, its subsidiaries and/or affiliates, and its
lawyers to the Employee and all communications by the Employee to the Company,
its subsidiaries and/or affiliates and its lawyers, in connection with any legal
matter relating to the Company, its subsidiaries and/or affiliates, shall, to
the fullest extent permitted by law, be privileged and confidential and subject
to the work product doctrine.  No such communication, information, or work
product shall be divulged by the Employee to any person or entity, except at the
specific direction of an authorized representative of the Company and its
lawyers.





--------------------------------------------------------------------------------

Exhibit 10.1




The Employee further agrees that the Employee must also: (i) complete any
outstanding performance evaluations; (ii) repay any outstanding bills, advances,
debts, etc., due to the Company, as of the date of Employee’s termination of
employment; and (iii) cooperate with the Company in performing all transition
and other matters required by the Company prior to the date of Employee’s
termination of employment.
8.Return of Property and Documents. As a material provision of this Separation
Agreement, and as a condition of the receipt of the termination payments and
benefits described in Sections 2(b) of this Separation Agreement, as of the date
of Employee’s termination of employment, the Employee shall have, and represent
to have, returned to the Company all Company property (including, without
limitation, any and all computers, phones, identification cards, card key
passes, fobs, corporate credit cards, corporate phone cards, corporate motor
vehicles, files, memoranda, keys and software) in the Employee’s possession and
the Employee shall not make or retain any duplicates or reproductions of such
items. The Employee further agrees that, as a material provision of this
Separation Agreement, as of the date of Employee’s termination of employment,
the Employee shall have, and represent to have, delivered to the Company all
copies of any confidential information of the Company in the Employee’s
possession, custody or control, including all copies of any analyses,
compilations, studies or other documents in the Employee’s possession, custody
or control that contain any such confidential information (whether in electronic
or paper form), and that as of the date of Employee’s termination of employment,
the Employee shall no longer possess any such Company property or confidential
information in any form. The Company has no obligation to pay the termination
payments and benefits in Section 2(b) of this Separation Agreement until it is
satisfied that the Employee has returned all Company property the Employee
possesses or controls.
9.Confidentiality. The Employee acknowledges and agrees that the Employee will
keep the terms, amount, and facts of, and any discussions leading up to, this
Separation Agreement strictly and completely confidential, and that the Employee
will not communicate or otherwise disclose to any employee of the Company (past,
present, or future), or to any member of the general public, the terms, amounts,
copies, or fact of this Separation Agreement, except as may be required by law
or compulsory process; provided, however, that the Employee may make such
disclosures to Employee’s tax/financial advisors or legal counsel as long as
they agree to keep the information confidential. If asked about any of such
matters, to the extent permissible, the Employee’s response shall be that
Employee may not discuss any of such matters, except that nothing in this
Separation Agreement shall affect the Employee’s rights to engage in activity
protected by Section 7 of the National Labor Relations Act. Notwithstanding
anything herein to the contrary, nothing in this Section 9 shall: (i) prohibit
the Employee from making reports of possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation; or
(ii) require notification or prior approval by the Company of any reporting
described in clause (i).
The Employee is hereby notified, in accordance with the Defend Trade Secrets Act
of 2016, 18 U.S.C. § 1833(b), that: (i) an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence to a federal, state, or
local government official, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law; (ii) an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and (iii) an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal and does not disclose the trade secret except pursuant to
court order. Notwithstanding anything herein to the contrary, nothing in this
Separation Agreement shall: (i) prohibit the Employee from making reports of
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or of any other whistleblower protection provisions of state or
federal law or regulation; or (ii) require notification or prior approval by the
Company of any reporting described in clause (i).
In the event of a breach of the confidentiality provisions set forth in this
Section 9 of the Separation Agreement by the Employee, the Company may suspend
any payments or benefits due under this Separation Agreement pending the outcome
of litigation and/or arbitration regarding such claimed breach of this
Separation Agreement by the Employee.
10.Non-Defamation and Non-Disparagement. The Employee shall not at any time,
publicly or privately, verbally or in writing, directly or indirectly, make or
cause to be made any defaming and/or disparaging, derogatory, misleading or
false statement about the Company or its products, or any current or former
directors, officers, employees, or agents





--------------------------------------------------------------------------------

Exhibit 10.1


of the Company, or the business strategy, plans, policies, practices or
operations of the Company to any person or entity, including members of the
investment community, press, customers, competitors, employees and advisors of
the Company. Truthful disclosure to any government agency regarding possible
violations of federal law or regulation in accordance with any whistleblower
protection provisions of state or federal law or regulation shall not be deemed
to violate this paragraph. Employee shall direct any reference requests to the
attention of Gina Drosos or Lynn Dennison, who shall confirm employment dates
and title pursuant to regular Company practice and confirm that, by mutual
agreement, the Employee retired. The Company shall instruct the Senior
Leadership Team (including any immediate successors to the members of the Senior
Leadership Team as of the date hereof) that they shall not directly or
indirectly disparage or make negative, derogatory or defamatory statements about
the Employee, except that nothing herein shall preclude the Company, including
the Senior Leadership Team, from making any and all truthful statements,
including but not limited to statements as required by law, in legal or other
proceedings, government filings, or investigations.
Employee recognizes that the breach of this Section 10 will cause serious and
irreparable injury to the Company. The Employee further acknowledges that: (i)
the Employee will not at any time, directly or indirectly, violate this Section
10 regarding non-defamation and non-disparagement; (ii) payment of the
termination payments and benefits set forth in Section 2(b) of this Separation
Agreement shall not be made if the Employee violates this Section 10 regarding
non-defamation and non-disparagement; (iii) the Company shall have no further
obligation at any time to pay the termination payments and benefits set forth in
Section 2(b) of this Separation Agreement if the Employee violates this Section
10 regarding non-defamation and non-disparagement; and (iv) to the extent
allowed by law, the Employee shall be required to return to the Company any
termination payments and benefits paid less two hundred fifty dollars ($250.00)
if the Employee violates this Section 10 regarding non-defamation and
non-disparagement.
11.Consequences of Breach. The Employee acknowledges and agrees that the
obligations and responsibilities in this Separation Agreement are reasonable and
not unduly restrictive. The Employee further recognizes that damages incurred by
the Company as a result of the Employee’s breach of this Separation Agreement
will be difficult to measure, that monetary damages will not provide adequate
relief, and that in the event of any such breach: (i) the Company shall be
entitled to apply for and receive an injunction without bond to restrain any
such violation; (ii) the Company shall not be obligated to provide the
termination payments or benefits under this Separation Agreement; (iii) the
Employee shall be obligated to pay to the Company its costs and expenses in
enforcing its rights; and (iv) as an alternative to (iii), the Company may
withhold and retain all but two hundred fifty dollars ($250.00) of the value of
the termination payment and benefits under this Separation Agreement provided to
the Employee. The covenants in this Section 11 shall not be deemed to be a
penalty nor forfeiture.
12.Indemnification. Employee shall continue to be covered by the indemnification
provisions of the Company’s bye laws and the Company’s director and officer
liability insurance, in accordance with any such provisions and policy following
the Termination Date.
13.Severability. In the event that any one or more of the provisions of this
Separation Agreement are held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Separation
Agreement shall not in any way be affected or impaired thereby.
14.Waiver. No waiver by either party of any breach by the other party of any
condition or provision of this Separation Agreement to be performed by such
other party shall be deemed a waiver of any other provision or condition at the
time or at any prior or subsequent time.
15.Governing Law and Forum. This Separation Agreement shall be subject to, and
governed by, the laws of the State of Ohio applicable to contracts made and to
be performed therein, without regard to conflict of laws principles thereof. Any
action to enforce any of the provisions of this Separation Agreement shall be
brought in a court of the State of Ohio located in Summit County or in a Federal
court located in Cleveland, Ohio. The parties consent to the jurisdiction of
such courts and to the service of process in any manner provided by Ohio law.
Each party irrevocably waives any objection which it may now or hereafter have
to the laying of the venue of any such suit, action, or proceeding brought in
such court and any claim that such suit, action, or proceeding brought in such
court has been brought in an inconvenient forum and agrees that service of
process in accordance with the foregoing sentences shall be deemed in every
respect effective and valid personal service of process upon such party.
EMPLOYEE ACKNOWLEDGES THAT, BY SIGNING THIS SEPARATION AGREEMENT, HE IS WAIVING
ANY RIGHT THAT HE MAY HAVE TO A JURY TRIAL RELATED TO THIS SEPARATION AGREEMENT.
16.Withholding. The Company shall deduct or withhold, or require the Employee to
remit to the Company, the minimum statutory amount to satisfy federal, state or
local taxes required by law or regulation to be withheld with respect to any
benefit provided hereunder.





--------------------------------------------------------------------------------

Exhibit 10.1


17.Entire Agreement. This Separation Agreement and the Release, constitute the
entire agreement and understanding of the parties with respect to the subject
matter herein and supersede all prior agreements, arrangements and
understandings, whether written or oral, between the parties, including the TPA,
except that nothing in this Separation Agreement shall negate or limit the
Employee’s obligations under the Code of Business Conduct and Ethics. There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. The Employee acknowledges and agrees that he is not
relying on any representations or promises by any representative of the Company
concerning the meaning of any aspect of this Separation Agreement or the
Release. This Separation Agreement and the Release may not be altered or
modified other than in a writing signed by the Employee and an authorized
representative of the Company.
18.Notices. All notices given hereunder shall be given in writing, shall
specifically refer to this Separation Agreement and shall be personally
delivered or sent by telecopy or other electronic facsimile transmission or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:
If to the Employee:     To Employee’s last address set forth on the payroll
records of the Company.


If to the Company:     Sterling Jewelers Inc.
375 Ghent Road
Akron, Ohio 44333
Fax: (330) 664-4379
Attn: Chief Legal, Risk & Corporate Affairs Officer




If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.


19.Successors and Assigns. This Separation Agreement is intended to bind and
inure to the benefit of and be enforceable by the Employee, the Company and
their respective heirs, successors and assigns, except that the Employee may not
assign his rights or delegate his obligations hereunder without the prior
written consent of the Company.
20.Section 409A.
(a)The intent of the parties is that payments and benefit under this Separation
Agreement comply with or be exempt from Section 409A and, accordingly, to the
maximum extent permitted, this Separation Agreement shall be interpreted to be
in compliance therewith or exempt therefrom, as applicable. If any other
payments of money or other benefits due to the Employee hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, the Company may (i) adopt such amendments to the Separation Agreement,
including amendments with retroactive effect, that the Company determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Separation Agreement and/or (ii) take such other actions as the
Company determines necessary or appropriate to comply with the requirements of
Section 409A.
(b)A termination of employment shall not be deemed to have occurred for purposes
of this Separation Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Section
409A upon or following a termination of employment, unless such termination is
also a “separation from service” within the meaning of Section 409A and the
payment thereof prior to a “separation from service” would violate Section 409A.
For purposes of any such provision of this Separation Agreement relating to any
such payments or benefits, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” If the Employee
is deemed on the date of termination to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B), then, notwithstanding any
other provision herein, with regard to any payment or the provision of any
benefit that is considered nonqualified deferred compensation under Section 409A
payable on account of a “separation from service,” such payment or benefit shall
not be made or provided prior to the date which is the earlier of (A) the
expiration of the six-month period measured from the date of such “separation
from service” of the Employee, and (B) the date of the Employee’s death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 20(b) (whether they would have
otherwise been payable in a single lump sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Employee in a lump sum on the
first business day following the Delay Period, and any remaining payments and
benefits due under this Separation Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.





--------------------------------------------------------------------------------

Exhibit 10.1


(c)(i) All expenses or other reimbursements as provided herein shall be payable
in accordance with the Company’s policies in effect from time to time, but in
any event any reimbursements that are non-qualified deferred compensation
subject to Section 409A of the Code shall be made on or prior to the last day of
the taxable year following the taxable year in which such expenses were incurred
by the Employee; (ii) no such reimbursement or expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchanged for another benefit.
(d)For purposes of Section 409A, the Employee’s right to receive any installment
payments pursuant to this Separation Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Separation Agreement specifies a payment period with reference to a number
of days (e.g., “payment shall be made within thirty days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
(e) Nothing contained in this Separation Agreement shall constitute any
representation or warranty by the Company regarding compliance with Section
409A. The Company has no obligation to take any action to prevent the assessment
of any additional income tax, interest or penalties under Section 409A on any
person and the Company, its subsidiaries and affiliates, and each of their
employees and representatives shall not have any liability to the Employee with
respect thereto.
21.Compliance with Board Policies. The Employee shall be subject to the written
policies of the Board, including, without limitation, any policy relating to the
claw back of compensation, as they exist from time to time during the Employee’s
employment with the Company.
22.Counterparts. This Separation Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.


[SIGNATURE PAGE FOLLOWS]
 







--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.


STERLING JEWELERS INC.


By:     /s/ Lynn Dennison        
Name:    Lynn Dennison
Title:    Chief Legal, Risk & Corporation Affairs Officer


EMPLOYEE


By:    /s/ George Murray        
George Murray





--------------------------------------------------------------------------------

Exhibit 10.1


Exhibit A
RELEASE AGREEMENT
This RELEASE (“Release”) dated as of May 5, 2018 between Sterling Jewelers Inc.,
a Delaware corporation (the “Company”), and George Murray (the “Employee”).
WHEREAS, the Company and the Employee previously entered into that certain
Separation Agreement dated as of February 23, 2018 (the “Separation Agreement”)
pursuant to which the Employee’s employment with the Company shall terminate as
of May 5, 2018 or, if earlier, the Employee’s termination of employment by the
Company without Cause (as determined by the Company) or due to the Employee’s
death or Disability; and
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and in the Separation Agreement, the Company and the Employee agree as
follows:
1.Capitalized terms not defined herein shall have the meaning as defined under
the Separation Agreement.
2.In consideration of the Employee’s release under Paragraph 3 hereof, the
Company shall pay to the Employee or provide benefits to the Employee as set
forth in Section 2, as applicable, of the Separation Agreement, which is
attached hereto and made a part hereof.
3.The Employee, on Employee’s own behalf and on behalf of Employee’s heirs,
estate and beneficiaries, does hereby release the Company, and in such
capacities, any of its subsidiaries or affiliates, and each past or present
officer, director, agent, employee, shareholder, and insurer of any such
entities, from any and all claims made, to be made, or which might have been
made of whatever nature, whether known or unknown, from the beginning of time,
including those that arose as a consequence of Employee’s employment with the
Company, or arising out of the severance of such employment relationship, or
arising out of any act committed or omitted during or after the existence of
such employment relationship, all up through and including the date on which
this Release is executed, including, without limitation, any tort and/or
contract claims, common law or statutory claims, claims under any local, state
or federal wage and hour law, wage collection law or labor relations law, claims
under any common law or other statute, claims of age, race, sex, sexual
orientation, religious, disability, national origin, ancestry, citizenship,
retaliation or any other claim of employment discrimination, including under
Title VII of the Civil Rights Acts of 1964 and 1991, as amended (42 U.S.C. §§
2000e et seq.), Age Discrimination in Employment Act, as amended (29 U.S.C. §§
621, et seq.); the Americans with Disabilities Act (42 U.S.C. §§ 12101 et seq.),
the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Family and Medical
Leave Act (29 U.S.C. §§ 2601 et seq.), the Employee Retirement Income Security
Act of 1974, as amended (29 U.S.C. §§ 1001 et seq.), the Ohio Civil Rights Act
(Ohio Rev. Code Ann. §§ 4112.01-4112.99, the Ohio Whistleblower’s Protection
Statue (Ohio Rev. Code Ann. §§ 4113.51-4113.53), and any other law (including
any state or local law or ordinance) prohibiting employment discrimination or
relating to employment, retaliation in employment, termination of employment,
wages, benefits or otherwise.  In connection with this release provision, the
Employee does not waive the Employee’s right to file a charge with the EEOC or
participate in an investigation conducted by the EEOC; however, the Employee
expressly waives the Employee’s right to monetary or other relief should any
administrative agency, including but not limited to the EEOC, pursue any claim
on the Employee’s behalf, except that the Employee is not prohibited from
receiving any monetary award from the Securities and Exchange Commission
pursuant to Section 21F of the Securities Exchange Act of 1934.  The Employee
relinquishes any right to future employment with the Company and the Company
shall have the right to refuse to re-employ the Employee, in each case without
liability of the Employee or the Company.  The Employee acknowledges and agrees
that even though claims and facts in addition to those now known or believed by
him to exist may subsequently be discovered, it is Employee’s intention to fully
settle and release all claims he may have against the Company and the persons
and entities described above, whether known, unknown or suspected.
4.The Company and the Employee acknowledge and agree that the release contained
in Paragraph 3 does not, and shall not be construed to, release or limit the
scope of any existing obligation of the Company and/or any of its subsidiaries
or affiliates (i) to indemnify the Employee for Employee’s acts as an officer or
director of Company in accordance with the Certificate of Incorporation and all
agreements thereunder, (ii) to pay any amounts or benefits pursuant to Section 2
of the Separation Agreement, or (iii) with respect to the Employee’s rights as a
shareholder of the Company, Signet or any of their subsidiaries.
5.Employee acknowledges that pursuant to the Release set forth in Paragraph 3
above, Employee is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that Employee’s waiver and
release of such rights is knowing and voluntary. Employee acknowledges that the
consideration given for the ADEA waiver and release under this Release is in
addition to anything of value to which Employee was already entitled.





--------------------------------------------------------------------------------

Exhibit 10.1


(a)Employee further acknowledges that he has been advised by this writing that:
(i)Employee should consult with an attorney prior to executing this Release and
has had an opportunity to do so;
(ii)Employee has up to twenty-one (21) days within which to consider this ADEA
waiver and release;
(iii)Employee has seven (7) days following Employee’s execution of this Release
to revoke this ADEA waiver and release, but only by providing written notice of
such revocation to the Company in accordance with the “Notice” provision in
Section 18 of the Agreement;
(iv)the ADEA waiver and release shall not be effective until the seven (7) day
revocation period has expired; and
(v)the twenty-one (21) day period set forth above shall run from the date
Employee receives this Release. The Parties agree that any modifications made to
this Release prior to its execution shall not restart, or otherwise affect, this
twenty-one day (21) period.
(b)It is the intention of the parties in executing this Release that this
Release shall be effective as a full and final accord and satisfaction and
release of and from all liabilities, disputes, claims and matters covered under
this Release, known or unknown, suspected or unsuspected.
6.    This Release shall become effective on the first (1st) day following the
day that this Release becomes irrevocable under Paragraph 5. All payments due to
the Employee shall be payable in accordance with the terms of the Agreement.


[remainder of page intentionally blank]







--------------------------------------------------------------------------------

Exhibit 10.1


IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.


STERLING JEWELERS INC.


By:     /s/ Laurel Krueger                    
Name:    Laurel Krueger
Title:     General Counsel


GEORGE MURRAY
/s/ George Murray                    





